DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARY E. NICKLES,
                             Appellant,

                                    v.

    REEMPLOYMENT ASSISTANCE APPEALS COMMISSION, and
               JUPITER MEDICAL CENTER,
                       Appellees.

                              No. 4D19-1346

                           [January 8, 2020]

  Appeal from the State of Florida, Reemployment Assistance Appeals
Commission, L.T. Case No. R.A.A.C. Docket No. 19-00373.

   Mary E. Nickles, Royal Palm Beach, pro se.

  Katie E. Sabo, Tallahassee, for appellee Reemployment Assistance
Appeals Commission.

PER CURIAM.

  Affirmed. Doss-Pouncey v. Unemployment Appeals Comm’n, 16 So. 3d
252, 253 (Fla. 4th DCA 2009) (citing Rollins v. Bay HR, Inc., 968 So. 2d
697, 698–99 (Fla. 4th DCA 2007)).

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.